175 N.W.2d 125 (1970)
STATE of Iowa, Appellee,
v.
Forrest N. CHANCE, Appellant.
No. 53563.
Supreme Court of Iowa.
March 4, 1970.
H. A. McQueen, Sioux City, for appellant.
Richard C. Turner, Atty. Gen., Michael J. Laughlin, Asst. Atty. Gen., and Edward F. Samore, County Atty., for appellee.
LARSON, Justice.
The defendant Forrest N. Chance was tried and found guilty by a jury on January 21, 1969, of the crime of operating a motor vehicle while intoxicated in violation of section 321.281 of the 1966 Code. On February 8, 1969, the court sentenced him to pay a $300.00 fine, or be confined in jail for sixty days, plus costs. He appeals. We affirm.
Appellant assigns and relies upon alleged errors pertaining to the trial court's instructions. His general complaint is directed to the correctness of those instructions given to the jury, and nothing else.
We have carefully examined the abbreviated record filed herein and reviewed the transcript submitted, which merely recited the proceedings had in the Municipal Court, the notice of appeal, the charge to the jury, four requested instructions not given, and the jury verdict. Although the instructions given are not recommended, we find no objections, exceptions, or court rulings thereon in the submitted record or transcript requiring our review. There being no record before us sufficient to determine this appeal, it should be dismissed.
Nevertheless, under our general duty to review that which is before us under section 793.18 of the Code 1966, we have done so and find no merit in appellant's contentions. The judgment rendered herein, therefore, must be affirmed.
Affirmed.
All Justices concur.